


Exhibit 10.1




DIRECTOR COMPENSATION AND STOCK OWNERSHIP GUIDELINES
Effective June 17, 2013 (the “Effective Date”)
 
The Compensation Committee of the Board of Directors of Atlas Financial
Holdings, Inc. (the "Committee") has the responsibility for recommending to the
Board the form and amount of compensation for non-employee directors as well as
granting incentive compensation awards to certain executive employees. The Board
believes that total compensation for directors should be competitive with that
paid to directors in the financial services industry. With respect to
non-employee directors, a combination of equity and cash is provided to reflect
a focus on both (i) long-term performance and shareholder value and
(ii) compensation for the Board's continuing oversight and corporate governance
role. With respect to employee directors, equity awards encourage growth and
financial success of the Company through the investment of future services.
 
Annual Retainer
 
Each non-employee, independent director receives an annual cash retainer of
$55,000. The Chairman of the Board receives an additional $20,000 retainer.
 
Committee Chair and Committee Membership Retainer
 
In addition to the annual retainers, the chair of the Audit Committee (a
non-employee, independent director) receives an additional $10,000 retainer for
his service as a committee chair.
 
Upon election to the Board, the retainers are paid quarterly in cash. If a
non-employee, independent director is appointed to the Board at any other time
than the annual meeting of the stockholders (the "Annual Meeting"), a prorated
retainer is paid on the first day of the quarter following the date of
appointment.
 
Other Expenses
 
The Company reimburses non-employee, independent directors for reasonable and
necessary actual travel and out-of-pockets expenses incurred in connection with
attendance at Board and committee meetings, as well as other reasonable
out-of-pocket expenses incurred in connection with Company business or board
activities pursuant to the Company's approved D&O Expense Reimbursement Policy.


Equity Awards
 
The Board believes that all (non-employee and employee) directors should have a
meaningful ownership interest in the company to align their interests with those
of our stockholders. Therefore, equity awards shall be made as part of a
“matching program.” Equity grants for the directors are intended to compensate
them for their role in corporate governance and strategic oversight and are made
in the form of restricted stock (or restricted stock units for Canadian
taxpayers) “matching” grants from the Atlas Financial Holdings, Inc. 2013 Equity
Incentive Plan (the "Plan"). The reasons the Company grants restricted stock are
as follows:


•
Restricted stock causes the value of directors' share ownership to rise and fall
with that of other stockholders, serving the objective of alignment with
shareholder interests.



•
Restricted stock is a prevalent form of director compensation among peer
companies.



Restricted stock units (RSUs) are notional securities, equivalent in value to
the Company's common stock. Each RSU credited to the holder's RSU account
(maintained by the Company) represents the right to receive a payout equal to
the fair market value of the Company's common stock. The reasons the Company
grants RSUs to Canadian taxpayers, and not restricted stock, are as follows:


•
Like restricted stock, the value of the RSU rises and falls with that of the
Company's common stock, serving the objective of alignment with shareholder
interests.







--------------------------------------------------------------------------------




•
RSUs are typically structured so that payouts are made within three years
following the end of the year in which the RSUs are granted, in order to avoid
the salary deferral arrangements under Canadian income tax rules. If structured
accordingly, the recipient will be taxable on the full amount of the payout
received under the RSU in the year it is received (and not the year in which the
RSU is granted).



Equity compensation for directors is established and paid as follows:


•
A director who either directly or indirectly (through a trust the beneficiaries
of which is/are either the director or members of his or her immediate family)
purchases up to $100,000 of stock of the Company on the open market or through
the Company's employee stock purchase plan (the “ESPP”) shall receive a 3 to 1
matching grant of restricted stock (or RSUs, as applicable) based on the
aggregate purchase price of shares he or she purchases during the 6 month period
beginning on June 18, 2013 and ending on December 31, 2013 (the “Purchase
Period”). The matching grant shall be made as soon as administratively possible
after the end of the Purchase Period (the “Grant Date,” as defined and subject
to the Plan). The number of shares or RSUs that shall be issued on the Grant
Date shall be determined by dividing (A) the dollar amount of the Company
matching contribution due based on purchases during the Purchase Period by (B)
the closing share price of one share of Company common stock at close of market
on the Effective Date (the “Closing Price”). For example, if a director
purchases an aggregate $50,000 of stock (as determined by the purchase price of
the stock on each purchase date) during the Purchase Period, the director will
be entitled to a number of shares of restricted stock (or RSUs, as applicable)
equal to $150,000 divided by the closing share price of a share of Company stock
on the Effective Date. The matching grant will subject to all of the terms and
conditions of the Plan and applicable grant agreements as well as the stock
purchase obligation set out herein.



•
The restricted stock (or RSUs) will vest 20% on each anniversary of the Grant
Date, provided that:



•
The director has maintained ownership of the up to $100,000 investment made to
qualify for this incentive for at least one year following the close of the
Purchase Period; and



•
the director's service is continuous from the Grant Date through the applicable
date upon which vesting is scheduled to occur; and



•
the director has, as of the date upon which vesting is scheduled to occur, not
indicated that he or she will not be submitting his or her name for re-election
as a director of the Company.



Newly Elected Directors


A newly elected director (i.e. a director elected after the Effective Date),
shall be eligible for the “matching program” under the same terms and conditions
in this policy, provided, however, that the Purchase Period shall begin on the
date of his or her election to the Board, the Purchase Period will continue for
six months, and the Effective Date shall be adjusted accordingly. For the
purpose of determining the matching grant under these Guidelines, the Closing
Price of the common stock shall be based on the price of one share of Company
common stock at close of market on the day of the director's starting date with
the Company.




